Title: Thomas Jefferson to Alexander Macaulay, 26 March 1810
From: Jefferson, Thomas
To: Macaulay, Alexander


          
            Sir
             
                     Monticello 
                     Mar. 26. 10.
          
          
		   
		  In answer to your letter of the 8th inst. recieved last night I have to state that every paper of recommendation for military appointment recieved by me while in office, was immediately sent to the Secretary at war to be filed in his office for inspection on the proper occasions; and that to the observance of this rule there never was a single exception. on the occasion referred to in your letter they
			 were sent to Genl Dearborne with a request that he would ask the advice of the delegates of the respective states in selecting the persons to be appointed, and in doing so, I think he put all the recommendations into
			 their hands to enable them to judge. whether the papers were returned to him in every instance, I know not; but it may be worthy of your enquiry whether they were by the delegates of your
			 state.
			  I am Sir
          
            Your humble servt
            
                  Th: Jefferson
          
        